DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, the cited prior art does not seem to disclose the claimed limitations, in particular, detecting that the second mobile electronic device is at least one of within a threshold distance from the first mobile electronic device or physically touching the first mobile electronic device based on a first tap point of the electronic device and a second tap point of the second mobile electronic device that is proximate to the first mobile electronic device.

As per claim 7, the cited prior art does not seem to disclose the claimed limitations, in particular, second orientation information from the adjacent electronic device in response to the adjacent electronic device being at least one of within a threshold distance from the electronic device or physically touching the electronic device based on the first tap point of the electronic device and a second tap point of the adjacent electronic device that is proximate to the electronic device.

As per claim 12, the cited prior art does not seem to disclose the claimed limitations, in particular, determining a first tap point on the master agent that is proximate to the consumer agent based on one or more of a first motion sensor measurement and a first audio sensor measurement of the master agent; determining a second tap point on the consumer agent that is proximate to the master agent based on one or more of a second motion sensor measurement and a second audio sensor measurement of the master agent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694